Citation Nr: 0600289	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  03-28 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased initial evaluation for PTSD, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that granted the veteran's claim of 
entitlement to service connection for PTSD, at a 30 percent 
evaluation.  During the course of this appeal, the evaluation 
of PTSD was increased to 50 percent effective from the date 
of the grant of service connection; however, the veteran 
continues to disagree with the level of disability assigned.

A December 2002 rating action denied service connection for 
bilateral hearing loss, a notice of disagreement was filed 
and the matter was the subject of a September 2003 statement 
of the case.  There was no substantive appeal filed on this 
matter and it is not currently before the Board for appellate 
review.  See 38 C.F.R. § 20.200 (2005).  


FINDINGS OF FACT

The veteran's PTSD is currently manifested by no more than 
moderate occupational and social impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for the 
veteran's service connected post traumatic stress disorder 
have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 
C.F.R. Part 4, Diagnostic Code 9411 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In a March 2001 letter, the RO informed the appellant of the 
provisions of the VCAA.  More specifically, this letter 
notified the appellant that VA would make reasonable efforts 
to help him obtain necessary evidence with regard to his 
appeal but that he had to provide enough information so that 
VA could request the relevant records.  VA also discussed the 
attempts already made to obtain relevant evidence with regard 
to this appeal.  Further, VA notified the appellant of his 
opportunity to submit additional evidence to support his 
appeal, as he was told to provide any additional pertinent 
evidence or information he had pertaining to his claim.  The 
letter, however, notified the veteran of the evidence 
necessary to substantiate a claim for service-connected 
compensation benefits, as opposed to entitlement to an 
increased rating.  

Notwithstanding, because the veteran filed a notice of 
disagreement as to the evaluation of PTSD within one year of 
receiving notice of that grant, the increased rating claim is 
considered to be a "downstream" issue from the original 
grant of service connection.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).  

VA's Office of General Counsel (GC) addressed the question of 
whether VCAA notice is required for "downstream" issues on 
which a notice of disagreement has been filed.  In a 
precedent opinion, GC held that "[i]f, in response to notice 
of its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case [SOC] if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue."  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  

Applying the foregoing GC opinion, if the notice given on the 
underlying claim was adequate, then additional notice 
regarding the downstream increased rating issue is not 
required.  

In addition, the RO issued a detailed statement of the case 
(SOC) in August 2003, as well as a supplemental statement of 
the case (SSOC) in October 2003, in which the appellant and 
his representative were advised of all the pertinent laws and 
regulations regarding his increased rating for PTSD claim.  
The Board therefore believes that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of evidence was developed with respect to 
the appellant's claims, and that the SOCs and SSOC issued by 
the RO clarified what evidence would be required to establish 
entitlement to the benefits sought.  The appellant responded 
to the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the August 
2003 SOC contained the pertinent language from the duty-to-
assist regulation codified at 38 C.F.R. § 3.159 (2005).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  Thus, 
to the extent that the letters notifying her of the VCAA may 
not have technically informed the appellant of each element 
of the VCAA, the appellant was nonetheless properly notified 
of all the provisions of the VCAA by the August 2003 SOC.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The claimant has not 
been prejudiced by the timing of the notice, since it was 
given prior to the grant of service connection and the 
assignment of an evaluation for PTSD.  The content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), regarding VA's duty to 
notify.  The claimant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the claimant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  It appears that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

VA outpatient records and a VA examination report have been 
obtained, and there is no contention that additional relevant 
records have not been obtained.  The veteran has not 
indicated that he has any additional evidence to submit.  
Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Historically, the Board notes that service connection was 
granted for PTSD at a 30 percent evaluation by an October 
2002 rating decision.  This decision was based on the 
veteran's statements and the report of VA examination.  
However the veteran at that time disagreed with the level of 
disability assigned.  In August 2003, the veteran's 
evaluation for his service connection PTSD was increased to a 
50 percent evaluation; however, the veteran continues to 
disagree with the level of disability assigned.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent, particularly, the veteran's VA outpatient 
treatment records and report of his VA examination.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss in 
detail the extensive evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows or fails to show on 
each of his claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001) (a discussion of all evidence by the Board is 
not required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2005).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

The veteran has been assigned a 50 percent rating for PTSD in 
accordance with the criteria set forth in the Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411 
(2005).  Under rating criteria for PTSD, a 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent rating will be assigned with evidence of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).

A GAF score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work).  A GAF of 
41 to 50 is defined as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships. 

The GAF score is only one factor to be considered in 
ascertaining the degree of impairment caused by the veteran's 
psychiatric illness.

To summarize, the veteran's statements regarding the severity 
of his service-connected disability are deemed competent with 
regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence in conjunction 
with the appropriate rating criteria.

Taking into account all relevant evidence, the Board finds 
that the veteran is currently properly rated as 50 percent 
disabled for his service connected PTSD.  In this regard, the 
Board looks at all evidence of record, but particularly, the 
report of the veteran's VA examination dated September 2002, 
which indicated that the veteran reported that he had been 
married for 25 years, through he had almost separated twice, 
that he had previously had a great deal of conflict with his 
son, but that they were now getting along better, that he 
felt close to his wife and children, that he had no friends, 
but that he does attend church, and that he has held many 
jobs.  Objective findings from that examination indicated 
that the veteran was alert, oriented, and neatly groomed with 
adequate hygiene, with a somewhat constricted affect, but 
with speech normal to content and clarity, with no 
hallucinations or delusions noted, with the veteran reporting 
no suicidal ideation in over four years, no homicidal 
ideation.  The veteran did report experiencing intrusive 
distressing recollections of the war several times a week, 
nightmares once every two to three months, occasional 
flashbacks, sleep disturbances, irritability, difficulty 
concentrating, and hypervigilance.  At that time, the veteran 
was diagnosed with chronic PTSD and alcohol dependence in 
sustained partial remission, with a GAF of 55.  The veteran 
was found to have moderate symptoms and moderate impairment 
in social and occupational functioning.

The Board also notes the report of a PTSD intake record dated 
in May 2003, which  indicates that the veteran reported 
experiencing frequent intrusive thoughts and flashbacks 
regarding Vietnam, having a decreased interest in activities 
he used to enjoy, having a tendency to isolate from friends 
and family, continued problems with anger, difficulty with 
sleep, experiencing hypervigilance and concentration 
difficulty, and depression in response to life stressors, 
such as losing jobs.  The veteran reported that he had been 
at his current job for the past year, although with 
difficulties.  He stated that at times he experiences 
"serious" suicidal thoughts, but has no current intent or 
plan.  The examiner noted that the veteran experienced high 
levels of anxiety and stress.  The veteran was diagnosed with 
PTSD and alcohol dependence in sustained partial remission.  
Medication was prescribed.  

The veteran submitted a statement from a former employer in 
September 2003 reflecting that the veteran seemed to have 
mental problems during his employment and had difficulty with 
his memory, taking orders, and handling the pressures of the 
job.  

Considering all evidence of record, the Board finds this 
level of symptomatology consistent with a finding of 
occupational and social impairment with reduced reliability 
and productivity, which warrants a 50 percent evaluation, the 
evaluation the veteran is currently receiving.  The evidence 
of record does not indicate that the veteran has occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, such that a higher rating of 70 percent would be 
warranted.  In this regard, while the veteran does appear to 
have some impaired impulse control in the form of unprovoked 
irritability with periods of violence, he does not exhibit 
obsessional rituals, illogical, obscure, or irrelevant 
speech, or neglect of personal appearance or hygiene.  
Further, the veteran's GAF score of 55 is indicative of no 
more than moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  While the veteran has 
stated that he has no friends, he does attend church and has 
been able to maintain a relationship with his wife and 
children.  Although he has been employed in many different 
jobs, he has been able to maintain employment generally.  The 
difficulties he experiences at work are outlined by a former 
employer, who had the opportunity to observe the veteran 
during his term of employment which lasted for several years.  
While the veteran's service connected disability has had an 
impact on his employment, the Board finds that this impact is 
adequately reflected in the level of disability the veteran 
is currently receiving.  The Board therefore finds this level 
of symptomatology, as noted above, consistent with moderate 
occupational and social impairment with reduced reliability 
and productivity, which warrants a 50 percent evaluation.

Thus, the Board finds that the preponderance of the evidence 
of record is against the grant of an increased rating for the 
veteran's service connected PTSD.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 50 
percent rating has been in effect since the effective date of 
service connection for PTSD, and at no time has it been 
medically demonstrated that this disability has warranted any 
higher rating.  Therefore, there is no basis for staged 
rating in the present case.


ORDER

Entitlement to an increased initial evaluation for PTSD, 
currently evaluated as 50 percent disabling, is denied.





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


